DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply in response to application filed on 22 of July 2021.
Claims 1-20 are currently pending and are rejected as described below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 8, the limitations:
Claim 8 limitations have the combination of non-structural terms (in bold) and functional language (un-bolded):
a request extractor configured to obtain
a business process mining module configured to analyze
For Claim 8, the Specification describes:
[62]--As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system."

According to the Specification, the generic place holders could be by hardware, software, and/or any combination of hardware and/or software. The Specification does not specifically point out the structure. The generic place holders are not modified by significant structure, material, or acts of performing the claimed function. Therefore the limitations of Claim 8 above invoked 112(f). Claims 9-14 are regarded as the same due to it being dependent on Claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
The claims recite “behavior”.  However, Applicant’s specification does not expressly or inherently disclose the terms in a clear and concise manner.  The specification, [10] discloses the constant monitoring of bottlenecks, however  there is no support in the specification or description whether bottleneck equates to an organization resource (i.e. human resource and/or robots) behavior.  
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). “The ‘written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The Claim limitations of Claims 8-14 listed under Claim Interpretation invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claimed functions may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware. It is unclear as to what the Applicant is claiming. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 8 recites “……configured to obtain a stream of work items allocation requests from the DMS; …configured to analyze the stream of work items allocation requests, to extract work items specification from the requests; and an …applying an optimization of the organizational resources in view of the work items specifications, wherein the system is configured to provide recommendation for allocation or performing automatic allocation of said work items to the DMS …”.  Claims 1 and 15 disclose similar limitations as Claim 8 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1, 8, and 15 are directed to “Certain Methods Of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and “Mathematical Concept” in particular “mathematical calculations” such as applying an optimization of the organization resources as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-7, 9-14, and 16-20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 8, and 15 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1, 8, and 15 recite additional elements “a request extractor”,  “delivery management system (DMS)”, “a business process mining module”, “optimization module”, “a computer processor”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a request extractor”,  “delivery management system (DMS)”, “a business process mining module”, “optimization module”, “a computer processor”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶60-63 “Generally, a computer will also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files. Storage modules suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices and also magneto-optic storage devices”.   As a result, claims 1, 8, and 15 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-7, 9-14, and 16-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
 	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102 as being anticipated by US 20200065151 to Ghosh et. al. (hereinafter referred to as “Ghosh”).

(A)	As per Claims 1, 8, and 15: 
Ghosh specifically teaches the following:
	obtaining a stream of work items allocation requests from the DMS; (Ghosh ¶17-18 automation platform 110 may obtain ticket data in real-time or near real-time, such as based on a ticket being received via a ticket resolution portal provided by automation platform 110 and associated with obtaining tickets relating to errors with a system.  Additionally, or alternatively, automation platform 110 may obtain ticket data identifying an inflow of tickets).
	analyzing the stream of work items allocation requests, to extract work items specification from the requests; (Ghosh ¶22 automation platform 110 may train a ticket analysis model, and may use the ticket analysis model to classify tickets and generate an automation plan for automatically classifying groups of tickets. For example, automation platform 110 may process the ticket data to generate the ticket analysis model, which may be a clustering based natural language analysis model of classifying tickets based on natural language text, such as ticket descriptions (i.e. specification from the requests).
	applying an optimization of the organizational resources in view of the work items specifications; (Ghosh ¶21-22 based on reducing the amount of ticket data (i.e. optimization), automation platform 110 may reduce a utilization of processing resources (i.e. organizational resources) to process the ticket data, memory resources to store the ticket data, network resources to obtain the ticket data, and/or the like.  In some implementations, automation platform 110 may perform a set of data manipulation procedures to process the ticket data to generate the ticket analysis model, such as a data preprocessing procedure, a model training procedure, a model verification procedure, and/or the like).
	providing recommendation for allocation or performing automatic allocation of said work items at the DMS; (Ghosh ¶33 automation platform 110 may score one or more automation plans based on a resource utilization, a likelihood of success (e.g., a predicted likelihood that a ticket resolution asset is applicable to resolving a class of tickets), a cost of manual resolution of a class of tickets, and/or the like. In this case, automation platform 110 may determine that a subset of automation plans satisfy a threshold score, and may recommend implementation of the subset of automation plans). 

(B)	As per Claims 2, 9, and 16:
Ghosh specifically teaches the following:
	wherein said organizational resources comprise at least one of: a human, a team of humans, one or more robots, and a hybrid team comprising at least one human and at least one robot; (Ghosh ¶19 an asset (i.e. robot) may be used to automatically resolve a ticket. For example, an asset may include a software program or an application that is configured to automatically resolve one or more known issues in another software program, a software program configured to generate code, alter code, copy code, and/or the like based on one or more code repositories to alter, add, remove, and/or the like functionality associated with a software program to resolve an error). 
 
(C)	As per Claims 3, 10, and 17: 
Ghosh specifically teaches the following:
	wherein said stream of work items allocation requests further comprises at least one of: ticketing system documents, emails, messages, sent between the organizational resources;  (Ghosh ¶28 automation platform 110 may perform entity extraction using natural language processing of the ticket data. In this case, automation platform 110 may format ticket data as a document term matrix with n-gram keywords. Further, automation platform 110 may perform unsupervised clustering on textual data of the ticket data to identify a subset of n-gram keywords associated with a set of tickets, and cluster the set of tickets into a set of classes (i.e., clusters) based on the subset of n-gram keywords that are clusterable using a clustering algorithm. In this way, automation platform 110 may generate classes of n-gram keywords to which tickets can be assigned and classified).

(D)	As per Claims 4, 11, and 18: 
Ghosh specifically teaches the following:
	wherein extracting the work item specification is carried out by applying natural language processing and/or rules; (Ghosh ¶28 automation platform 110 may perform entity extraction using natural language processing of the ticket data).

(E)	As per Claims 5, 12, and 19:
Ghosh specifically teaches the following:
	wherein the applying of said optimization factors in at least one of: capacity, scoring, workload, and availability of said organizational resources; (Ghosh ¶37 For example, periodically, based on receiving a set of tickets, automation platform 110 may train the (or update a trained) ticket analysis model, and may use the ticket analysis model to classify the set of tickets. In this case, based on classifying the set of tickets into one or more classes, automation platform 110 may evaluate the one or more classes for automatic resolution using one or more assets for automatically resolving a ticket. Additionally, or alternatively, based on detecting availability of a new asset for automatically resolving a ticket, automation platform 110 may evaluate the one or more classes for automatic resolution using the new asset).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200065151 to Ghosh et. al. (hereinafter referred to as “Ghosh”) in view of US 20180082238 to Shani (hereinafter referred to as “Shani”) and in further view of US 20210365856 to Mukherjee et al. (hereinafter referred to as “Mukherjee”).

(A)	As per Claims 6, 13, and 20:
	Although Ghosh teaches legal event booking interface that provides for selection means for selection a legal service provider including between a digital reporter, stenographer, videographer, interpreter it doesn’t expressly disclose generating and transmitting a pre-populated form to the service provider, however Shani teaches: 
	wherein the scoring is calculated by assessing the performance of the organizational resource by monitoring a behavior thereof; (Shani ¶195, 355-356 parameters of manager behavioral interpersonal behavior are examined by their influence on the employee's general mood, the employees work productivity, the rate of attendance, the rate of employee replacement and any combination thereof. Reference is now made to FIG. 8, schematically illustrating a diagram presenting an embodiment of an organization rating screen (900). The screen includes: the number of reviews available for this organization, and an option to read a review (910) and the organization name and optionally a logo (920). The rating or combined calculated score for all managers in the specific organization is presented (960)).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ghosh’s reduction of the amount of ticket data  by utilizing an automation platform and have a diagram presenting an embodiment of an organization rating screen of Shani as both are analogous art which teach solutions to utilizing assets to classify and resolve tickets as taught in Ghosh ¶33 and further examine parameters of manager behavioral interpersonal behavior by their influence on the employee's general mood, the employees work productivity, the rate of attendance, the rate of employee replacement and any combination thereofas taught in Shani ¶195, 355-356. 

(B)	As per Claims 7 and 14:
	Although Ghosh teaches legal event booking interface that provides for selection means for selection a legal service provider including between a digital reporter, stenographer, videographer, interpreter it doesn’t expressly disclose generating and transmitting a pre-populated form to the service provider, however Shani teaches: 
	…by monitoring a behavior thereof; (Shani ¶195, 355-356 reference is now made to FIG. 8, schematically illustrating a diagram presenting an embodiment of an organization rating screen (900). The screen includes: the number of reviews available for this organization, and an option to read a review (910) and the organization name and optionally a logo (920). The rating or combined calculated score for all managers in the specific organization is presented (960)).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ghosh’s reduction of the amount of ticket data  by utilizing an automation platform and have a diagram presenting an embodiment of an organization rating screen of Shani as both are analogous art which teach solutions to utilizing assets to classify and resolve tickets as taught in Ghosh ¶33 and further examine parameters of manager behavioral interpersonal behavior by their influence on the employee's general mood, the employees work productivity, the rate of attendance, the rate of employee replacement and any combination thereof as taught in Shani ¶195, 355-356. 
	Although Ghosh in view of Shani teaches legal event booking interface that provides for selection means for selection a legal service provider including between a digital reporter, stenographer, videographer, interpreter it doesn’t expressly disclose calculating the workload by assessing ongoing work, however Mukherjee teaches: 

	wherein the workload is calculated by assessing the work in process of the organizational resource…; (Mukherjee ¶20 in some instances, employers may measure employee productivity using a quantitative method. In some instances, employee output may be measured by volume and/or quantity of products created, financial value of a product or service, or the like).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ghosh in view of Shani’s reduction of the amount of ticket data  by utilizing an automation platform and have employers measure employee productivity using a quantitative method of Mukherjee as both are analogous art which teach solutions to utilizing assets to classify and resolve tickets as taught in Ghosh ¶33 in view of Shani and further measure output by volume and/or quantity of products created, financial value of a product or service, or the like as taught in Mukherjee ¶20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
P. Martinez-Julia, V. P. Kafle and H. Harai, "Anticipating minimum resources needed to avoid service disruption of emergency support systems," 2018 21st Conference on Innovation in Clouds, Internet and Networks and Workshops (ICIN), 2018, pp. 1-8, doi: 10.1109/ICIN.2018.8401614.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        6/13/2022